DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 13 July 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It is noted that all the foreign art documents do not have an English abstract or English translation, nor are the PCT documents (search report and written opinion) provided in English.  All of the references are lined through and not considered.
Specification
The abstract of the disclosure is objected to because it exceeds 150 words in total length.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: the equations and variables employed depicted on pages 9 and 10 of the instant filed specification are obscured and/or rendered unclearly.  Furthermore, it is unclear if the specification is recited tangent of the angle, by only using the symbols “Tg.”  Furthermore, it appears “a1” is incorrectly employed instead of “α1.”  The entire specification should be reviewed by Applicant to ensure there are no other objections and/or issues.
Appropriate correction is required.

Drawings
The drawings are objected to because the filed drawings are pixelated and unfocused, rendering details obscured, in particular the angles and element numbers.  In addition, the Figures employ numbers/letters that do not appear in the instant specification.  Furthermore, the claimed limitations of “focus point,” “roller gap,” “roller arc,” first line segment,” “first size value” and “second size value” do not appear in the instant drawings and/or designated with reference numbers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Objections
Claims 1-3 are objected to because of the following informalities:  Claim 1 in line 32, a question mark punctuation is incorrectly placed after “attached.”  Appropriate correction is required.  All other claims are also objected to, due to their dependency.
In addition, the equation in claim 3 has portions cut-off and missing.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “rapidly” in claim 1 is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to the metes and bounds of the term “rapidly,” as opposed to other methods of measuring roller pass major semi-axis of three-roller reducing mills.  All other claims are rejected due to dependency.
The claimed terms “focus point,” “roller gap,” roller arc,” “first line segment,” “first size value,” and “second size value” do not appear in the instant drawings, or in the detailed description of the instant invention in regards to the claimed invention and calculations/determinations, rendering these terms unclear and indefinite.
Claim 1 recites the limitation "the first dimension" in line 16.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Claims 1-3 appear to contain allowable subject matter, however, due to the presence of objections to the drawings and specification, as well as rejections under 35 U.S.C. 112, a complete and thorough comparison to the prior art could not be reasonably made by the Examiner.  The Examiner strongly suggests the Applicant perform a thorough review of the entire disclosure to ensure there are no other drawing or specification objections, and clear support is provided for the claimed invention that comports with the instant specification.  The closest prior art references are CN 104363783 and JP 2014-42949 which disclose aspects of measurements related to roller pass and three-roller reducing mill, but do not disclose all the aspects that are recited in instant independent claim 1.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM E.S.T.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2855